Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, DC20036 Direct Dial - (202) 419-8417 January 23, 2013 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Nationwide Mutual Funds Initial Registration Statement on Form N-14 Dear Sir or Madam: Attached for filing, pursuant to the Securities Act of 1933, as amended (the “Securities Act”), is a registration statement on Form N-14 (the “Registration Statement”) of the Nationwide Mutual Funds (the “Registrant”).The Registration Statement is being filed to register Institutional Class shares of beneficial interest, without par value, of Nationwide Core Plus Bond Fund, a series of the Registrant. In accordance with Rule 488 under the Securities Act, it is anticipated that the Registration Statement will automatically become effective on February 22, 2013. Nationwide Core Plus Bond Fund has registered an indefinite number of shares pursuant to Rule 24f-2 under the Securities Act.Therefore, no filing fee is due at this time. Please direct any inquiries regarding this filing to my attention at (202) 419-8429 or in my absence to Cillian M. Lynch, Esquire at (202) 419-8416. Very truly yours, /s/ Peter M. Hong Peter M. Hong, Esquire cc:Allan Oster, Esquire
